Citation Nr: 0714935	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-15 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES


1.  Whether new and material evidence has been presented to 
reopen the claim for service connection for the cause of 
death of the veteran.

2.  Whether new and material evidence has been presented to 
reopen a claim to establish legal entitlement to VA death 
pension benefits.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The appellant is the widow of the veteran whose service was 
determined as beleaguered service from December 1941 to May 
1952; engaged in civilian pursuits and not engaged in 
military activities from May 1942 to July 1942; status under 
the Missing Persons Act from July 1942 to May 1945; and 
service in the Regular Philippine Army from May 1945 to 
November 1945.  He died in December 1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and subsequent rating 
decisions from the Manila, the Republic of the Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  In a March 1998 decision, the Board denied service 
connection for the cause of the veteran's death.

2.  Evidence received since the March 1998 Board decision 
relates to an unestablished fact necessary to substantiate 
the claim.

3.  According to the official certificate of death, the 
veteran died on December [redacted], 1993, at age 73, as the result 
of cardio-pulmonary arrest due to hepatic failure due to 
chronic liver cirrhosis.  Other significant conditions 
contributing to death were aspiration pneumonia and pulmonary 
tuberculosis (PTB), far advanced.

4.  At the time of his death, the veteran was service-
connected for loss of the head of the humerus with scapula 
united with shaft of humerus with severe injury to Muscle 
Groups II, III, and IV, left shoulder, (minor), rated as 70 
percent disabling; and for healed fracture of the first rib, 
rated as noncompensable.

5.  The evidence does not demonstrate a relationship between 
the cause of the veteran's death, cardio-pulmonary arrest, 
chronic liver cirrhosis, aspiration pneumonia and PTB, and 
any disease or disability that was manifested in, or related 
to, his period of active service or his service-connected 
gunshot wound.

6.  In a March 1994 decision, the RO determined that the 
appellant did not meet basic eligibility requirements for VA 
death pension benefits, and an appeal was not perfected.

7.  Evidence received since the March 1994 RO decision does 
not, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim; it is cumulative of previously 
submitted evidence; and it does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1998 Board decision denying the claim for 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2005); 38 
C.F.R. § 20.1100 (2006).

2.  Evidence received subsequent to the March 1998 Board 
decision pertaining to the cause of the veteran's death is 
new and material; the claim for service connection for the 
cause of the veteran's death is reopened.  38 U.S.C.A. §§ 
5108, 7104 (West & Supp. 2005); 38 C.F.R. §§ 3.156(a), 
20.1105 (2006).

3.  A disability incurred in or aggravated by service did not 
cause death, and did not contribute substantially or 
materially to the cause of death.  38 U.S.C.A. §§ 107, 1310, 
5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.312 (2006).

4.  The February 1994 RO decision, which determined that the 
appellant did not meet the basic eligibility requirements for 
VA death pension benefits, is final.  38 U.S.C.A. § 7105(c) 
(West & Supp. 2005); 38 C.F.R. § 3.104(a) (2006).

5.  Evidence received since the final March 1994 
determination wherein the RO determined that the appellant 
did not meet the basic eligibility requirements for VA 
benefits is not new and material, and the appellant's claim 
may not be reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West & 
Supp. 2005); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual and Procedural Background

Service medical records reflect that the veteran incurred a 
perforating left shoulder bullet wound in 1945.  This injury 
resulted in a fracture involving the left shoulder.  Service 
connection for loss of the head of the humerus with scapula 
united with shaft of the humerus with severe injury to Muscle 
Groups II, III, and IV, was awarded by rating decision in 
1949, and a 70 percent rating was assigned.

Private records from 1953 and 1954 reflect that the veteran 
was seen for his service-connected left shoulder disability.  
VA records show that he was hospitalized in 1956, 1957 and 
1960 for left shoulder residuals.  Chest X-rays in 1957 and 
June 1960 were interpreted as normal.

Jesus G. Milan, M.D., noted that the veteran was treated for 
chronic bronchitis from October 1980 to November 1988, 
however, no X-rays were taken.  A private X-ray report from 
January 1990 shows that far advanced PTB was diagnosed.  
Subsequent records confirm this diagnosis.  
The veteran died on December [redacted], 1993, as the result of 
cardio-pulmonary arrest due to hepatic failure due to chronic 
liver cirrhosis.  Other significant conditions contributing 
to death were aspiration pneumonia and pulmonary tuberculosis 
(PTB), far advanced.  At the time of his death, the veteran 
was service-connected for loss of the head of the humerus 
with scapula united with shaft of humerus with severe injury 
to Muscle Groups II, III, and IV, left shoulder, (minor), 
rated as 70 percent disabling; and for healed fracture of the 
first rib, rated as noncompensable.

In February 1994, the appellant requested service connection 
for the cause of the veteran's death arguing that the veteran 
developed PTB as a result of his service-connected left 
shoulder disorder.  It was also argued that the 
hepatotoxicity of anti-tuberculosis drugs resulted in chronic 
liver cirrhosis.  The appellant contends that the veteran's 
death was due to these disorders of service origin, thereby 
warranting entitlement to service connection for the cause of 
the veteran's death.  In a February 1994 rating decision, 
entitlement to service connection for cause of the veteran's 
death and nonservice-connected death pension benefits were 
denied.  The appellant appealed the cause of the veteran's 
death issue.  The appellant did not submit a notice of 
disagreement with the pension determination within one year 
of notification to her.

Two statements dated in 1994 by Alfonso P. Teorima, M.D., are 
of record.  These documents reflect that the physician first 
saw the veteran for PTB in 1988, and that treatment since 
that time had included anti-tuberculosis drugs.  In one 
statement, he opined that the veteran acquired PTB, "not 
only by the wounds and fractures he sustained adjacent to the 
rib cage, but also because of the weather, stress and other 
conditions during the war that lowered his resistance."

In an October 1994 statement, Alfonso B. Vergara, M.D., 
reported that he saw the veteran in May 1960 for chest and 
back pain.  It was thought that he was suffering from PTB.

In statements dated in February 1996 and April 1997, Ernesto 
P. Malvas, M.D., opined that the veteran might have contacted 
PTB during the war but that it was not manifested into a 
full-blown disease until later.  He pointed out that the 
infection may cause clinical disease shortly after 
inoculation or after a period of months or even decades of 
dormancy.  In 1997, he submitted excerpts from a medical 
treatise, which contained a thorough discussion of the 
pathologic basis of tuberculosis.

Dr. Teorima, in a March 1996 statement, reiterated his 
previous statements, and added that it was his conclusion 
that the "[h]epatoma [the veteran] sustained was associated 
with his services as a soldier who was maintained on 
Rifampicin, Streptomycin Sulfate, and Isoniazid which were 
necessary for a patient suffering from [f]ar advanced 
P.T.B."  In a subsequent statement in April 1997, he 
submitted an excerpt from a medical treatise to support his 
assertion that the drugs the veteran took for PTB were 
hepatoxic and could have resulted in cirrhosis of the liver.

The record contains affidavits from family as well as 
servicemen stating that the veteran was shot during service, 
and/or had been ill with health problems, including pulmonary 
complaints, from the time of service until his death.

In an August 1997 medical opinion, after review of the 
record, an examiner concluded that there was little 
indication that the left shoulder injury was related to the 
PTB.  It was noted that tuberculosis was caused by bacteria 
and had nothing to do with the fracture which was due to a 
bullet.  Additionally, the examiner opined that the assertion 
that stress had caused reactivation or susceptibility to PTB 
could not be validated in that the veteran underwent the 
greatest degree of stress during service when he was 
recovering from his bullet wound, but subsequent records were 
negative for infection for many years.  The physician added 
that complaints of back pains and a cough were nonspecific 
and could be due to other reasons than PTB, and pointed out 
that the first radiological evidence of PTB was not until 
1990.  The interval between 1960 (when X-ray was normal) and 
1990 (when X-ray showed PTB) was "sufficiently long to allow 
for the development of a new infection rather than maintain 
that a war-time infection [had] progressed."  In conclusion, 
it was opined that the there was no evidence that there was 
PTB in the post war period up to 1960.  Thus, there was no 
evidence that the war injuries gave rise to development of 
PTB.  His impression was PTB, moderate to far advanced, 
activity undetermined, possibly contributory to death, but 
not related to left shoulder injury, and chronic liver 
failure due to chronic cirrhosis, not likely to be due to 
anti-tuberculosis drugs.

In a March 1998 decision, the Board denied service connection 
for cause of the veteran's death finding that it would be 
pure conjecture to relate the first clinical indication of 
PTB in 1990 to possible infection in service over 40 years 
before.

In correspondence dated in May 2000, Melvin L. Ibanez, M.D., 
who attended the veteran during the two years prior to his 
death, stated that the veteran's liver cirrhosis was probably 
due to contracting hepatitis during service, the adverse 
conditions of war caused PTB, and the veteran's being 
sedentary due to his service-connected disability also 
contributed to his death.  In correspondence dated in May 
2000, Dr. Malvas again stated that he believed that PTB was 
contracted in service, although it was dormant during 
service.   

In March 2004, the appellant petitioned the RO to reopen the 
claims of service connection for the cause of the veteran's 
death claim, and entitlement to death pension benefits.  In a 
joint affidavit dated in March 2004, two fellow servicemen 
noted the veteran contracted PTB, malaria, hunger, fatigue, 
war shock, psychiatric trauma, and stress in service.  They 
also noted that the inhalation of fumes from gunpowder, and 
atomic bombs caused disease and illness which led to the 
veteran's death.  

In a May 2005 rating decision letter, the RO denied basic 
eligibility to nonservice-connected death pension benefits.  

In an affidavit dated in March 2005, Julio F. Ortaliz, M.D., 
stated that he was the surgeon for the veteran's unit.  He 
noted that, in service, the veteran suffered from hunger, 
injuries, psychiatric stress, nuclear bomb radiation, and 
toxic substances.  In affidavits dated in August 2005, Dr. 
Ortaliz stated that inservice stress caused the veteran to 
have post-traumatic stress disorder (PTSD) which contributed 
to his death, and that the veteran contracted PTB in service 
but it remained dormant for a long period.  

In an affidavit dated in May 2006, Dr. Vergara stated that 
the veteran's service-connected disability caused him to lead 
a sedentary lifestyle which caused his death.  In 
correspondence dated in July 2006, Dr. Ibanez again stated 
that the veteran's being sedentary due to his service-
connected disability also contributed to his death.

The RO obtained a medical opinion, dated in September 2006, 
which found that the veteran's death was not caused by the 
residuals of his service-connected gunshot wound.  The 
examiner reviewed the veteran claims file, and stated that 
only one extremity was severely disabled and his lower 
extremities were not affected; and 9 years after his 
wounding, his records show that he was ambulatory.  The 
examiner noted that even paraplegics can lead active 
lifestyles.  The examiner stated that this evidence 
contradicts the medical opinions that the veteran led a 
sedentary lifestyle since service due to his service-
connected left upper extremity disability, and that this 
putative sedentary lifestyle caused or contributed to his 
death.  The examiner also stated that factors such as aging, 
malnutrition, chronic alcohol intake, smoking and other 
diseases related to aging are the more plausible reasons for 
the cause of the veteran's death.  

In a November 2006 supplemental statement of the case, the RO 
reopened the service connection for the cause of the 
veteran's death claim, and denied it on the merits.  


II.  Petitions to Reopen

As the veteran did not file a notice of disagreement within 
one year of the notice of the March 1994 rating decision, 
which denied entitlement to death pension benefits, the 
decision became final.  38 U.S.C.A. § 7105.  Entitlement to 
service connection for the cause of the veteran's death was 
denied in a March 1998 Board decision.  That decision is also 
final.  38 U.S.C.A. §§ 7103-04.  To reopen a finally denied 
claim, the veteran must present new and material evidence.  
38 U.S.C.A. §§ 5108, 7104(b).  When new and material evidence 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  38 
U.S.C.A. § 5108.

The regulation, 38 C.F.R. § 3.156(a), defining what 
constitutes new and material evidence and applies to 
petitions to reopen finally decided claims, such as these, 
that were received on or after August 29, 2001.  "New" 
evidence is evidence not previously submitted to agency 
decision makers and "material" evidence is evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a)

The newly submitted evidence is presumed credible for the 
purposes of reopening a claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

If new and material evidence has been submitted, the Board 
may proceed to evaluate the merits of the claim, but only 
after ensuring that VA's duty to assist has been fulfilled.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).


III. Cause of the Veteran's Death

A.  New and Material Evidence Analysis

In March 1998, the Board considered and denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The RO was ultimately correct in reopening 
the appellant's claim; nevertheless, the Board must address 
the issue of new and material evidence.  See Barnett v. 
Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

The evidence received since March 1998, the physicians' 
opinions discussed above which indicate that the veteran 
contracted PTB and hepatitis in service, which was neither 
cumulative nor redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156, supra. 

As the appellant has submitted new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death, a de novo 
review of merits of the claim based on all the evidence of 
record must be conducted.  See 38 C.F.R. § 3.156(c).  As the 
claim is reopened, any defect regarding the VA's duty to 
assist regarding reopened claims is harmless error.  See 
Vargas-Gonzalez, supra.

B.  Duties to Notify and Assist 

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In this case, the initial notice letter sent to the appellant 
in May 2004 preceded the initial adjudication of the claim.  
As such, the Board finds no defect with the timing of the 
notice letter.

The appellant was provided with notice of what type of 
information and evidence was needed to substantiate her 
claim.  The appellant was not, however, provided with notice 
of the type of evidence necessary to establish an effective 
date for the issue on appeal.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the inadequate 
notice provided to the appellant on this issue, there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As the appellant's claim is denied, there will be no 
effective date assigned, and as such, there can be no 
possibility of any prejudice to the claimant. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  In the present case, the evidence 
includes the veteran's service personnel records, VA 
examinations and private treatment records of the veteran, 
the veteran's death certificate, numerous opinions of private 
physicians submitted  by the appellant, two opinions of 
physicians obtained by the VA, and statements from the 
appellant, friends and fellow servicemen.  It does not appear 
that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.

In light of the foregoing, all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to the issue on appeal is required to comply with the duty to 
assist.  38 U.S.C.A. §§ 5103, 5103A.


C.  De Novo Analysis

Evidence is presumed to be credible for determining whether 
the case should be reopened; once the case is reopened, the 
presumption as to the credibility no longer applies.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service 
for certain VA purposes, such as entitlement to Dependency 
and Indemnity Compensation (DIC) benefits as authorized by 38 
U.S.C.A. § 107.  38 C.F.R. § 3.40.

For service connection for the cause of the decedent's death 
to be granted, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to it.  The death of a veteran will be considered 
as having been due to a service-connected disability when 
such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  The service-connected disability will be 
considered a contributory cause of death when it contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995)

The appellant's main assertions are as follows: 1) PTB 
resulted from the service-connected left shoulder disability 
and/or stress during service; 2) the veteran was exposed to 
bacteria infection during service which resulted in PTB, but 
it was dormant until many years thereafter; 3) cirrhosis of 
the liver resulted from medications taken for PTB; 4) the 
veteran contracted hepatitis in service which caused 
cirrhosis of the liver which resulted in his death, 5) his 
service-connected disability caused him to lead a sedentary 
lifestyle which contributed to his death; or 6) his wartime 
experiences caused him to have PTSD which caused or 
contributed to his death.  As noted above, lay persons are 
not competent to offer medical opinions.  The statements of 
record provided by the appellant, other friends, and by 
fellow servicemen as to the cause of the veteran's death have 
been considered, but they are not health care professionals, 
and they are not competent to diagnose or give opinions 
regarding etiology.  

The credibility of the medical evidence of record must be 
assessed and weighed.  See Evans v. West, 12 Vet. App. 22, 30 
(1998).  In so doing, some medical opinions can be accepted 
while others are and rejected.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  

In weighing the evidence, the August 1997 and September 2006 
medical opinions are considered more probative than the other 
medical opinions because they are well reasoned, detailed, 
consistent with other evidence of record, and, unlike the 
other opinions of record, included a review of the claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.).  

Little probative weight can be afforded to the other medical 
opinions of record which indicate that the veteran's death 
was due to inservice conditions as there is no factual 
foundation to support them.  For example, Dr. Ortaliz, who 
represented himself as the veteran's unit surgeon, opined, in 
part, that the veteran's exposure to atomic bomb radiation in 
service contributed to his death.  The Board notes that no 
atomic device has ever been detonated in the Philippines.  
See for example Crain v. Principi, 17 Vet. App. 182 (2003) 
(the Board may rely on information available to the public 
regarding facts not reasonably in dispute).  In an October 
1994 statement, Dr. Vergara reported that he saw the veteran 
in May 1960 for chest and back pain.  It was thought that he 
was suffering from PTB.  However, a chest x-ray taken the 
next month was interpreted as normal.  

No medical basis was given for the opinion that PTB resulted 
from the inservice left shoulder and/or inservice stress.  
Further, both of these contentions were ruled out by the VA 
examiner in August 1997 who noted that PTB was the result of 
bacteria and had no relationship to a bullet wound.  It was 
also noted that the veteran's main exposure to stress was 
during service and that post service chest X-rays were 
negative for many years, thus indicating that stress did not 
result in PTB.  As to the contention that the veteran was 
exposed to the bacteria that caused PTB during service, but 
that it was dormant until many years later; the August 1997 
opinion that no relationship between PTB and service exists, 
is the more probative scenario, as a chest X-ray was normal 
in 1960, and PTB was not clinically demonstrated by X-ray 
until 30 years later.  As opined in August 1997 report, there 
was sufficient time to allow for the development of a new 
infection rather than maintain that a wartime infection had 
progressed.  It would be pure conjecture to relate the first 
clinical indication of PTB in 1990 to possible infection in 
service over 40 years before.  The appellant's contention 
that medications taken for PTB resulted in cirrhosis of the 
liver is irrelevant to the cause of the veteran's death, as 
only service-connected disabilities are considered, and as 
indicated above, PTB is not of service origin.  Moreover, 
after a review of all of the evidence of record, it was the 
August 1997 examiner's opinion that the cirrhosis of the 
liver was not related to anti tuberculosis drugs.  

No physician explained how a veteran who was ambulatory, with 
only one disabled upper extremity, had to lead a sedentary 
lifestyle.  The September 2006 report opines that it is more 
likely that factors such as aging, malnutrition, chronic 
alcohol intake, smoking and other diseases related to aging, 
are the more plausible reasons for the cause of the veteran's 
death at age 73, almost half a century after service.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for the 
cause of the veteran's death is not warranted. 

IV.  Death Pension Benefits

A.  Duties to Notify and Assist 

The VA's duties to notify and assist do not apply to the 
underlying issue in this case of whether the veteran had 
qualifying service to establish eligibility for VA death 
pension benefits.  The record includes service department 
verification of the veteran's service.  Because qualifying 
service and how it may be established are outlined in statute 
and regulation and because service department certifications 
of service are binding, review is limited to interpreting the 
pertinent law and regulations.  When the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty to assist nor the duty to notify are implicated.  

Notwithstanding, in May 2005 the appellant was advised of 
what type of service the veteran must  have had to 
substantiate her claim, i.e., service with any of the regular 
components of the United States Armed Forces.  She was 
notified that Regular Philippine Army service between October 
6, 1945, and June 30, 1947, or the Commonwealth Army of the 
Philippines service would not entitle her to this benefit.  
In essence, the same evidence is necessary to reopen.  Thus, 
while she was not provided a specific letter outlining the 
requirements to reopen, see Kent v. Nicholson, 20 Vet. App. 1 
(2006), she had actual notice of the requirements.



B.  New And Material Evidence Analysis

The February 1994 decision is final because the appellant did 
not file a timely appeal.  See U.S.C.A. § 7105(c).  

Death pension benefits may be paid to the surviving spouse of 
a veteran in certain circumstances.  Generally, a "veteran" 
is a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2).  
The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  Id.  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  38 U.S.C.A. § 107.  Service department 
certified recognized guerrilla service and unrecognized 
guerrilla service under a recognized commissioned officer, 
only if the person was a former member of the United States 
Armed Forces (including the Philippine Scouts), or the 
Commonwealth Army, prior to July 1, 1946, is included for 
compensation benefits, but not for pension benefits.  38 
C.F.R. § 3.40(b)-(d).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department.  A copy of an original document is 
acceptable if the copy was issued by the service department 
or if the copy was issued by a public custodian of records 
who certifies that it is a true and exact copy of the 
document in the custodian's custody; and (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

The appellant's case turns upon a legal issue as to whether 
the veteran had qualifying service for VA pension purposes.  
Therefore, any new evidence she submitted must be material to 
this issue.

The appellant does not contend that the service as verified 
by the service department is erroneous in such a way as to 
warrant a further request to the service department to verify 
or re-certify additional military service.  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).  In fact, she notes the 
veteran's service, but contends that his valorous service and 
being wounded during World War II should enable her to 
receive death pension benefits.  None of the newly received 
evidence is material to the issue of the veteran's 
eligibility to permit reopening the claim of entitlement to 
basic eligibility for VA death pension benefits.  38 C.F.R. § 
3.156(a).

For these reasons, the appellant has not presented new and 
material evidence to reopen the claim of basic eligibility 
for VA death pension benefits, therefore, the claim may not 
be reopened.  As the appellant has not fulfilled her 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is reopened.

Entitlement to service connection for cause of the veteran's 
death is denied.

The application to reopen the claim to establish legal 
entitlement to VA death pension benefits is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


